Citation Nr: 1109399	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-03 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from March 1963 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a back condition, and denied entitlement to service connection for a left leg condition.  The Veteran filed a notice of disagreement dated in January 2007, and the RO issued a statement of the case dated in December 2007.  The Veteran filed his substantive appeal in January 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran's claims file contains a December 1994 letter from the Social Security Administration that indicates that the Veteran has been in receipt of disability benefits from the Social Security Administration since July 1994.  The RO initially requested documents related to this award in a letter dated in June 1997.  However, no documents were received and the claims file does not contain any further requests for documents related to the award.  

This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Next, the Board notes that the Veteran was provided with a VA examination dated in February 2006 in connection with his claims.  The examiner indicated that the Veteran's claims file was not available for review in connection with the examination and report.  The examiner noted that the Veteran had a history of back surgery in the 1980s and left knee surgery.  The examiner also indicated that there was trauma due to a 1966 Jeep accident where the Veteran was pinned down.  X-ray of the left knee and tibia/fibula was normal.  The Veteran was diagnosed with lumbar spine degenerative osteoarthritis and spondylosis C4-5.  The Veteran was also diagnosed with left knee strain with surgical scars, left tibia and fibula strain, and history of left leg swelling as likely as not due to intermittent inflammation of the left knee.  No nexus opinions were offered.  

In this regard, the Board notes that the Veteran's service treatment records indicate that the Veteran was involved in a September 1963 Jeep accident.  He had complaints of pain in the head, shoulder, chest, left side and left thigh.  X-rays were negative.  One week later, the Veteran was seen for pain in his back from a car accident one week before.  He was indicated to have low back pain in the upper lumbar region.  The physician indicated that the symptoms described were not substantiated by objective findings.  He was given heat treatment.  Another September 1963 treatment note indicated multiple aches from the motor vehicle accident.  A third treatment note in September 1963 indicated a large bruise on the right thigh and tenderness under both scapulas.  The Veteran was assessed with multiple bruises and prescribed hot soaks for the leg and back.  Finally, in September 1965, the Veteran was noted to have reinjured his back when lifting heavy weights the day before.  Tenderness was noted in the interscapular area.  The Veteran was diagnosed with back strain.  The Veteran's February 1966 separation examination indicated that the Veteran did not have a back or leg disability.  The Veteran reported swollen or painful joints in his February 1966 Report of Medical History.  

After service, the Veteran was indicated to have chronic low back strain in October 1977.  In November 1996, the Veteran was indicated to have a history of low back pain with left radiculopathy, disc space narrowing of L5-S1 indicating degenerative disc disease.  

The Board finds that the February 2006 examination is inadequate in this case.  In this regard, the Board notes that VA's duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995). The Veteran's service treatment records and other related documents should be reviewed by the examiner, thereby enabling him to form an opinion on an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on inadequate examination).

Based on the foregoing, the Board concludes that this matter should be remanded and that the RO should arrange for the Veteran's claims file to be reviewed by the physician who prepared the February 2006 VA examination report (or a suitable substitute if that physician is unavailable), for the purpose of preparing an addendum that addresses whether the Veteran has left leg and back disabilities that had their onset in service, within one year of service, or are otherwise related to his military service.  In doing so, the examiner must review the Veteran's claims file in connection with the opinion and report.  Specifically, the examiner should comment on the Veteran's service treatment records dated in September 1963 and September 1965.  

Prior to readjudicating the Veteran's claims upon remand, the RO should associate with the Veteran's claims file any additional records of the Veteran's treatment for his claimed conditions that the Veteran may identify.  Here, the Board notes that the Veteran has been treated at the Montgomery, Alabama, VA Medical Center.  Records from this facility dated since 1997 should be associated with the Veteran's claims file.  In addition, the February 2006 VA examiner noted that the Veteran reported treatment in Winterhaven, Florida, and that he had treatment in a hospital in California in 1966.  The Veteran should be asked to provide more information regarding treatment at these facilities, including names, addresses, dates, and physicians that treated him at such facilities.  The Veteran should also be afforded an opportunity submit relevant records.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Montgomery VA Medical Center dated since 1997.  The RO should also inquire of the Veteran regarding his reported treatment in Winterhaven, Florida, and treatment in a hospital in California in 1966.  The Veteran should be asked to provide more information regarding treatment at these facilities, including names, addresses, dates, and physicians that treated him at such facilities.  If adequate information is provided, the RO should take appropriate steps to associate relevant records with the Veteran's claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

2.  The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical treatment records that served as the basis for any such decision(s) and the claim form filed by the Veteran for such benefits.  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile and the Veteran should be informed in writing.

3.  After all outstanding records have been associated with the claims file, the Veteran's claims file and a copy of this remand should be returned to the examiner who prepared the February 2006 VA examination report for an addendum opinion regarding whether it is at least as likely as not that the Veteran has left leg and back disabilities that had their onset in service, within one year of service, or are otherwise related to his military service.  

The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Based on a review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran currently have a left leg or back disorder?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a left leg or back disorder, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  Specifically, the examiner is requested to comment on the Veteran's service treatment records, including those dated in September 1963 and September 1965.  The rationale for any opinion offered should be provided.  

If the February 2006 examiner is unavailable, an appropriate medical professional should be solicited to render the requested opinion.  If any examiner cannot offer an opinion without examining the Veteran, he should be scheduled for the appropriate examination.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent supplemental statement of the case or statement of the case.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


